IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37765

STATE OF IDAHO,                                  )      2011 Unpublished Opinion No. 368
                                                 )
       Plaintiff-Respondent,                     )      Filed: February 24, 2011
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
GREGORY DAVID HARTER,                            )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of ten years, for lewd and lascivious conduct with a minor,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Gregory David Harter pled guilty to lewd and lascivious conduct with a minor. I.C. § 18-
1508. The district court sentenced Harter to a unified term of twenty years, with a minimum
period of confinement of ten years. Harter filed an I.C.R. 35 motion for reduction, which the
district court denied. Harter appeals, challenging the excessiveness of his sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Harter’s judgment of conviction and sentence are affirmed.




                                                   2